On petition for rehearing, Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
This is an action brought by the plaintiff, as holder of various warrants drawn upon the Treasurer of the city of San Francisco by the Controller, and countersigned by the Mayor of the city. The warrants were issued upon accounts, allowed for improvements upon certain streets of the city, to the parties making the improvements, under contracts with the Street Commissioner, and were transferred to the. plaintiff for a valuable consideration. In the opinion delivered in this case, *287we held that these warrants were neither bills of exchange nor promissory notes, and of themselves furnished no ground of recovery against the city. The plaintiff asks a,rehearing, and the only reasons he sets forth in his petition are, that there are several other cases identical in character—brought upon street assessment warrants involving large amounts, depending, by stipulation, for their determination upon the judgment rendered in this case—and that the counsel for the parties in those cases have not had an opportunity of being heard. We do not perceive any force in these reasons. The present case was argued both at the bar and on written briefs, with great ability, and we are entirely satisfied with the conclusion at which we arrived. Besides, with few exceptions, the warrants do not comply in their form with the requirements of the charter, and would not constitute any authority to the Treasurer to pay them, even if the funds were in the treasury especially appropriated for their payment, as they do not specify the appropriations under which they were issued and the date of the ordinances making the same. (See Bayerque et al. v. The City of San Francisco, 1 McCal. 175.)
Rehearing denied.